PER CURIAM
Youth appeals a judgment finding that he is within the jurisdiction of the juvenile court because he committed acts that, if he were an adult, would constitute first-degree criminal mischief. He challenges the legal sufficiency of the state’s proof. We reject that challenge without farther discussion. He also challenges the trial court’s imposition of an award of restitution in the amount of $1,379.70. He contends that the estimate of damages on which the award was based was inaccurate and included costs for items that were not causally related to the damage that he inflicted. The state concedes that the restitution order may not be supported by the record and asks that the case be remanded for a recalculation of restitution. We accept the state’s concession.
Award of restitution vacated and remanded for recalculation; otherwise affirmed.